     Case: 1:19-cr-00733 Document #: 56 Filed: 12/20/19 Page 1 of 9 PageID #:295




                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

UNITED STATES OF AMERICA,                   )
                                            )
                Plaintiff,                  )
                                            )
           v.                               )     Case No. 19 CR 733-2
                                            )     Magistrate Judge Maria Valdez
RICK OWEN, et al.                           )
                                            )
                Defendant.                  )

                    Closing Memorandum of Rick Owen on Motion to
                      Dismiss Complaint for Lack of Probable Cause

       Defendant Rick Owen, by and through his attorney, hereby moves this

Court, pursuant to Federal Rule of Criminal Procedure (“Fed.R.Crim.P.”) 5.1 to

dismiss this case against him for lack of probable cause. In support of this

motion, he states the following:

I.     Introduction

       1.         On September 20, 2019, the United States Attorney’s Office

(“USAO”) filed a criminal complaint against three defendants, one of whom is

Defendant Rick Owen (“Mr. Owen”). [Doc. #1; Government Ex. 1 (“GX 1").1

       2.         Mr. Owen was charged with one count of conspiracy, in violation of

18 U.S.C. 1956 (h) to commit money laundering in financial transactions to

conceal the proceeds of illegal activity, specifically the unlawful buying and

selling of controlled substances in violation of 18 U.S.C. §1956 (a)(1) (B) (1).


       1
         At the preliminary hearing, the USAO introduced the Criminal Complaint as
GX 1. [11/7/19 Transcript (“Trans.”) at p. 6].
      Case: 1:19-cr-00733 Document #: 56 Filed: 12/20/19 Page 2 of 9 PageID #:295




[Doc. #1; GX 1 at p. 1].

        3.    Having been arrested and released on pretrial release, Mr. Owen,

appeared in Court and was released on bond on October 24, 2019 [Doc. #31].

        4.    A preliminary hearing was held for Defendants Owen and Barton

on November 7 and 14, 2019 in the Northern District of Illinois. [Doc. #41, 44].

        5.    On December 3, 2019, this Court granted Defendants Owen and

Barton and the USAO an extension of time to file a Closing Argument until

December 20, 2019. [Doc. #52].

II.     Applicable Legal Principles

        A.    Preliminary Hearing

        Rule 5.1(a) of the Federal Rules of Criminal Procedure guarantees (unless

there has been an indictment) a defendant a preliminary hearing before a

federal magistrate and allows the judicial officer to determine whether probable

cause exists to believe that the defendant committed the offense. Fed. R. Crim.

P. 5.1 (e). Under Rule 5.1 (f) of the Rules “[i]f the magistrate judge finds no

probable cause to believe an offense has been committed or the defendant

committed it, the magistrate must dismiss the complaint and discharge the

defendant.”

        B.    Conspiracy to Commit Money Laundering in violation of 18
              U.S.C. §1956 (h) and §1956 (a)(1)(b)(i)

        18 U.S.C. §1956 (h) makes it a crime to engage in a conspiracy that

violates Section 1956 (a)(1)(B)(i) which states:

                                          2
    Case: 1:19-cr-00733 Document #: 56 Filed: 12/20/19 Page 3 of 9 PageID #:295




      Whoever, knowing that the property involved in a financial
      transaction represents the proceeds of some form of unlawful
      activity, conducts or attempts to conduce a financial transaction
      which in fact involves the proceeds of specified unlawful activity–

      (B) knowing that the transaction is designed in whole or part–
      (i) to conceal or disguise the nature, the location, the source, the
      ownership, or the control of the proceeds of specified unlawful
      activity

      It is well settled that a person's mere association with persons suspected

of criminal activity will not support that person's conviction for the crime of

criminal conspiracy. U.S. v. Xheka, 704 F.2d 974, 988 (7th Cir. 1983), cert.

denied, 464 U.S. 993 104 S.Ct. 486 (1984). Similarly, deeming “ every

unwitting helper (in a §1956 (h) case) of a criminal, a co-conspirator would turn

virtually every crime into a conspiracy”. U.S. v. McBride, 724 F.3d 754, 757

(7th Cir. 2013).

       For purposes of Rule 5.1, the probable cause determination is made de

novo relative to the arrest, based on the facts and circumstances as they exist

at the time of the preliminary hearing. U.S. v. Rodriguez, 460 F.Supp.2d 902,

907 (S.D. Ind. 2006). Probable cause has not been defined by the Federal

Rules of Criminal Procedure or the federal criminal code. U.S. v. Infante, 782

F.Supp.2d 815, 817 (D. Ariz. 2010). In reality, “probable cause is a fluid

concept—turning on the assessment of probabilities in particular factual

contexts—not readily, or even usefully, reduced to a neat set of legal rules.”

Illinois v. Gates, 462 U.S. 213, 232, 103 S.Ct. 2317 (1983).


                                         3
       Case: 1:19-cr-00733 Document #: 56 Filed: 12/20/19 Page 4 of 9 PageID #:295




III.     There is No Probable Cause that Rick Owen Had Direct or
         Indirect Knowledge That Anything He, Bustamante or Barton
         Had Done Involved the Illegal Laundering of Proceeds From
         Unlawful Narcotics Activity

         A.    There Is No Direct Evidence Offered That Showed There
               Was a Probability that Mr. Owen Knew He Was Involved
               in the Illegal Laundering of Proceeds from Unlawful
               Narcotics Activity

         Initially the Criminal Complaint contained conclusory language that Mr.

Owen had assisted Bustamante in finding narcotics traffickers and other illicit

proceeds owners who were willing to pay the (so-called) Bustamante MLO to

launder their illicit proceeds. [Crim. Cmplt., GX1 at p. 4, ¶5B]. There is

nothing in the remainder of the Criminal Complaint that made any reference

that Mr. Owen recruited any of the alleged narcotic traffickers or other illicit

proceeds owners referenced in that document. [GX1, Crim. Cmplt.]. Indeed

when Agent Villa was asked to provide examples of such persons that Mr.

Owen allegedly had assisted in finding, he was completely unable to do.

[11/14/19 Trans. at p.105]. Similarly, while the Criminal Complaint, in a

conclusory way, alleged that Mr. Owen recruited individuals, including CS2

with corporate bank accounts, through which the Bustamante MLO allegedly

laundered illicit proceeds, no one other than CS 2 was mentioned in the

Criminal Complaint or in Agent Villa’s testimony. [Crim. Cmplt.; 11/7 and

14/19 Trans.]

         The Criminal Complaint alleged that Mr. Owen introduced Bustamante



                                           4
    Case: 1:19-cr-00733 Document #: 56 Filed: 12/20/19 Page 5 of 9 PageID #:295




to CS2 in early 2016 and that Bustamante provided CS2 with documents

containing the names of investors, who were interested in purchasing refinery-

related equipment through CS2's oil refinery contracting company and also

inventory lists from previous jobs. [Crim. Cmplt. at p. 14, ¶13b]. However

there was nothing in the Criminal Complaint nor in Agent Villa’s testimony that

showed that the list of vendors or inventory lists from previous jobs provided to

CS2 were false or fraudulent. [Crim. Cmplt.; 11/7 and 14/19 Trans.]

      Similarly, while the Criminal Complaint alleged that Mr. Owen

introduced Bustamante to CS2 in early 2016, it also alleged that there were no

significant monetary transfers to Company A Bank Account 1 until August,

2017, approximately 1½ years later. [Crim. Cmplt. at p. 13-4, ¶12, 13b].2

Neither the Criminal Complaint nor Agent Villa’s testimony indicated that Mr.

Owen, in 2016, 1½ years before the alleged Bustamante MLO even began, had

any reason to believe that what Bustamante told CS2 about his legal line of

work and history in doing that work was not true. [Crim. Cmplt.; 11/7/19

Trans.; 11/14/10 Trans. at p. 108-09]. In addition, while it was alleged that

Mr. Owen instructed CS2 to transfer money that had been deposited into



      2
         The Criminal Complaint alleged that “CS2 began laundering narcotic
proceeds” through that account in early 2016 but since the Criminal Complaint
alleged that CS2 did not begin to believe that narcotic proceeds were being laundered
through his account until early 2018, and there is no other evidence to support the
use of that account for laundering narcotic proceeds, that assertion regarding narcotic
proceeds being laundered in his account in early 2016 has no factual basis. [Crim.
Cmplt. at p. 13-4, ¶13a, d].

                                          5
    Case: 1:19-cr-00733 Document #: 56 Filed: 12/20/19 Page 6 of 9 PageID #:295




Company A Bank Account 1 to transfer the invoiced amounts to other bank

accounts, no evidence was introduced to indicate that any of those accounts

were connected to drug traffickers or persons seeking to hide illicit proceeds.

[Crim. Cmplt.; 11/7 and 14/19 Trans.].

      There is no direct evidence that Mr. Owen knew the purpose the CS2

arranged meeting between Bustamante and the undercover agents posing as

pilots or what Bustamante needed the pilots for although there is evidence that

he knew Bustamante was hiring pilots to fly a plane. [Crim. Cmplt. at p. 6-7,

17-28, ¶6d; ¶13g-24; 11/7/19 Trans. at p. 16-9]. There is also no direct

evidence that Mr. Owen knew that “Lalo” was a drug trafficker although Mr.

Owen did know that Bustamante and someone else had stolen a lot of money

from him and therefore he had to do pickups for Lalo. [Crim. Cmplt. at p.6, 28-

29, 31-3, ¶6e, ¶26-7, ¶33, ¶35]. Similarly, there is no direct evidence that in

Mr. Bustamante’s dealings with Defendant Barton that Bustamante told Mr.

Owen that the money being sent to Barton came for narcotics proceeds. [Crim.

Cmplt. at p. 35-9; ¶38-43, ¶45-9].

        Finally, while Mr. Owen made travel arrangements for various trips

taken by Bustamante and had some telephone conversations with him during

the trips, there is no direct evidence that Mr. Owen knew those pickups

involved illegal narcotic proceeds. [Crim. Cmplt. at p. 64-7, 78-80, 86-9, 108-

09 ; ¶85-8, ¶113-5, ¶132, ¶135-7, ¶189-90].


                                        6
    Case: 1:19-cr-00733 Document #: 56 Filed: 12/20/19 Page 7 of 9 PageID #:295




      B.    The USAO Has Relied on Indirect Evidence Heavily
            Premised on Agents’ Interpretation of Telephone
            Communications to Allege that Rick Owen Knew that
            the Work He Was Doing for Bustamante Involved Money
            Laundering of Illicit Narcotic Proceeds

      The USAO is very likely to contend that there was indirect evidence of

facts that were sufficient to show that Mr. Owen had knowledge that his

dealings with Bustamante, Barton and CS2 involved the money laundering of

illicit narcotic proceeds and that therefore there is probable cause to charge

him with being in a conspiracy that violates §1956 (h). However, too much of

that alleged indirect evidence is too heavily premised on agents’ interpretations

of what Mr. Owen or Bustamante were saying. [See e.g. p. 26-7, ¶22a-b where

the agents make “they” into Mexico-based source of supply and p, 28, ¶24b-

25]. The Seventh Circuit has recently reversed a drug conviction that was

based on the interpretations that agents put on words used in telephone

conversations. U.S. v Garcia, 9`9F.3d 489, 503 (7th Cir. 2019 (“evidence that

calls for inferences that are ‘motivated or made possible by speculation’-

especially inferences ‘focused on a defendant’s presence or association with

criminals or their criminal activity’-will fail to carry the government’s burden”,

citing U.S. v. Jones, 717 F.3d 336, 337 (7th Cir. 2013].

      This Court should find that the use of such inferences did not result in a

finding of probable cause against Mr. Owen in this case.




                                         7
      Case: 1:19-cr-00733 Document #: 56 Filed: 12/20/19 Page 8 of 9 PageID #:295




IV.     Conclusion

        Wherefore, for the foregoing reasons, Mr. Owen respectfully requests that

this Court dismiss the complaint against him for lack of probable cause.

                                          Respectfully submitted,


                                          s/Steven Saltzman
                                          Attorney for Defendant Owen

Steven Saltzman
200 South Michigan Avenue, Ste. 201
Chicago, Illinois 60604
(312) 427-4500
SSaltzlaw@gmail.com
Date: December 20, 2019




                                          8
   Case: 1:19-cr-00733 Document #: 56 Filed: 12/20/19 Page 9 of 9 PageID #:295




                            PROOF OF SERVICE


      I, Steven Saltzman, an attorney hereby certifies that on December 20,
2019, I served this Closing Memorandum of Rick Owen on Motion to Dismiss
Complaint for Lack of Probable Cause in accordance with the Fed.Crim.P. 49,
Fed.R.Civ.P.5 and LR5.5, and the General Order on Electronic Case Filing
(ECF), the above stated motion was served pursuant to the district court’s ECF
system as to ECF filers.

                                        s/Steven Saltzman
Steven Saltzman
200 S. Michigan Ave., Ste 201
Chicago, IL 60604
312-427-4500
SSaltzlaw@gmail.com




                                       9
